

AMENDMENT NO. 1 TO CREDIT AGREEMENT




THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the "Amendment"), dated as of
June ---___, 2006 is entered into by and among Franklin Electric Co., Inc. (the
"Borrower"), the financial institutions party hereto (the "Lenders"), and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA), as
Administrative Agent (the "Administrative Agent").


WITNESSETH:


WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
a Credit Agreement dated as of September 9, 2004 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");


WHEREAS, the Borrower wishes to amend the Credit Agreement in certain respects
and the Lenders and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions set forth herein;


WHEREAS, pursuant to Section 2.01(b) of the Credit Agreement, the Borrower has
requested an increase in the aggregate Commitments from $80,000,000 to
$120,000,000;


WHEREAS, pursuant to Section 2.01(b) of the Credit Agreement, the Lenders and
the Administrative Agent have agreed to increase the aggregate Commitments from
$80,000,000 to $120,000,000; and


NOW, THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:


Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings set forth in Section 1.01 of the
Credit Agreement.


Section 2. Amendments to Credit Agreement. Effective as of the date first above
written, and subject to the satisfaction of the conditions to effectiveness set
forth in Section 3 below, the Credit Agreement shall be and hereby is amended as
follows:


(a)  Section 1.01 of the Credit Agreement is hereby amended to insert therein
the following new defined term in the appropriate alphabetical location:
 
"First Amendment Effective Date" means June ____, 2006.


(b)  Section 1.01 of the Credit Agreement is hereby amended to restate the
definition of "Commitment" in its entirety as follows:

- 20 -

--------------------------------------------------------------------------------





 
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swing line Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $80,000,000.00. As of the First
Amendment Effective Date, the aggregate amount of the Lenders' Commitments is
$120,000,000.00.


(c)  Schedule 2.01 to the Credit Agreement is hereby amended in its entirety by
substituting the amended Schedule 2.01 attached hereto for the original
Schedule 2.01 attached to the Credit Agreement.
 
Section 3.  Conditions of Effectiveness. This Amendment shall become effective
and be deemed effective as of the date hereof, if, and only if: (a) the
Administrative Agent shall have received executed copies of this Amendment from
the Borrower and all of the Lenders required to execute and deliver this
Amendment pursuant to the terms of the Credit Agreement; (b) the Administrative
Agent shall have received (i) a true and complete copy of those resolutions
adopted by the Board of Directors of the Borrower in connection with this
Amendment and the transactions contemplated herein, certified by the Secretary
of the Borrower, (ii) an incumbency certificate of the Borrower, certified by
the Secretary of the Borrower, and (iii) a copy of the Articles of Incorporation
of the Borrower, certified as of a recent date by the Indiana Secretary of
State.
 
Section 4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:


(a)  The Credit Agreement as previously executed constitutes the legal, valid
and binding obligation of the Borrower and is enforceable against the Borrower
in accordance with its terms.

- 21 -

--------------------------------------------------------------------------------





 
(b)  Upon the effectiveness of this Amendment, the Borrower hereby (i)
represents that no Default or Unmatured Default exists under the terms of the
Credit Agreement, (ii) reaffirms all covenants, representations and warranties
made in the Credit Agreement, and (iii) agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power, or remedy of any Lender or the Administrative Agent
under the Credit Agreement or any related document, instrument or agreement. The
Administrative Agent and the Lenders expressly reserve all of their rights and
remedies, including the right to institute enforcement actions in consequence of
any existing Defaults or Unmatured Defaults not waived hereunder or otherwise at
any time without further notice, under the Credit Agreement, all other
documents, instruments and agreements executed in connection therewith, and
applicable law.


 
(c)  The Bylaws of the Borrower have not been amended, rescinded or otherwise
modified since the Effective Date, and the copy of such Bylaws delivered and
certified to the Administrative Agent as of the Effective Date remains true and
correct and such Bylaws are in full force and effect as of the First Amendment
Effective Date.


 
(d)  The undersigned officer of Borrower has been duly authorized by all
appropriate action of Borrower to execute and deliver this Amendment on behalf
of Borrower.


 
Section 5. Effect on the Credit Agreement.


(a)  Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to "this Agreement," "hereunder,"
"hereof," "herein" or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.


(b)  Except as specifically amended and modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.


(c)  The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent, nor constitute a waiver of
any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.


Section 6. Costs and Expenses. The Borrower agrees to pay all reasonable costs,
fees and out-of-pocket expenses (including attorneys' fees and expenses charged
to the Administrative Agent) incurred by the Administrative Agent and the
Lenders in connection with the preparation, arrangement, execution and
enforcement of this Amendment.

- 22 -

--------------------------------------------------------------------------------





Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS (INCLUDING, WITHOUT LIMITATION, 73 ILCS SECTION 105/5-1
ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE
STATE OF ILLINOIS.


Section 8. Headlines. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


Section 9. Counterparts. This Amendment may be executed by one or more of the
parties to the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


Section 10. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.


The remainder of this page is intentionally blank.

- 23 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers as of the day and year first above
written.



FRANKLIN ELECTRIC CO., INC.
   
By:
Name: Michael K. Butchko
Title: Treasurer and Assistant Secretary
   
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA), individually
and as Administrative Agent,
   
By:
Name:
Title:
   
WACHOVIA BANK, N.A.
   
By:
Name:
Title:
   
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
Name:
Title:
   
LASALLE BANK NATIONAL ASSOCIATION
   
By:
Name:
Title:

 
 
- 24 -

--------------------------------------------------------------------------------


 
AMENDED SCHEDULE 2.01


COMMITMENTS





       
Multicurrency
     
Commitment
 
Commitment
             
JPMorgan Chase Bank, N.A.
 
$
37,500,000
 
$
15,625,000
                 
Wachovia Bank, N.A.
 
$
30,000,000
 
$
12,500,000
                 
Wells Fargo Bank, National Association
 
$
30,000,000
 
$
12,500,000
                 
LaSalle Bank National Association
 
$
22,500,000
 
$
9,375,000
                 



- 25 -

--------------------------------------------------------------------------------


 
 
 
 

 